Citation Nr: 1106441	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  05-18 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for ulnar neuropathy with 
residual nerve deficit and left elbow pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1977 to July 1981, October 1987 to February 1988, and 
January 2002 to December 2002.  The Veteran also served in a 
Reserve capacity with a documented period of active duty for 
training (ACDUTRA) in July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York which denied entitlement to the benefit currently sought on 
appeal.

This appeal was subject to a prior remand by the Board in 
December 2008 to ensure compliance with due process requirements.  
The evidentiary record has not been adequately developed in 
substantial compliance with all prior Board remand instructions 
and an additional remand is unfortunately required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that additional notification and 
evidentiary development is required before the issue of 
entitlement to service connection for  ulnar neuropathy with 
residual nerve deficit and left elbow pain is ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2010).  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

A certain amount of historical background may be necessary to 
understand the scope of the remand instructions included herein.  
Thus, a basic timeline summary of events follows based upon the 
evidence available to the Board at this time.  The Veteran is not 
shown to have had any chronic neurological or orthopedic 
impairment affecting the left upper extremity prior to May 1989.  
See, e.g., Service treatment records, Report of Medical 
Examination, October 1987 (showing examination of upper 
extremities to be within normal limits and self-report by Veteran 
of no prior broken bones).  Then, during a period of time in 
which his duty status is unclear, the Veteran suffered a fall on 
the left shoulder resulting in a fracture of the neck of the 
humerus in May 1989.  See VA treatment records, May-June 1989 
(describing Veteran as "AD WM," commonly used to indicate an 
active duty white male, and on another document explicitly 
identifying the Veteran's occupation as "active duty").  
Notably, although treatment records describe the Veteran as being 
active duty at the time, official records currently before the 
Board do not confirm that status, instead showing active duty 
only from July 1977 to July 1981, October 1987 to February 1988, 
and January 2002 to December 2002 with additional periods of 
active duty for training.  For this reason, instructions are 
included below to clarify the Veteran's duty status on the date 
of this shoulder injury in May 1989.  

Subsequently, in July 1998, while the Veteran was employed by the 
US Postal Service and working in the post office, the Veteran 
again suffered a fall, reportedly resulting in a fracture of the 
left elbow that necessitated pins and surgical reduction.  See, 
e.g., VA treatment record, May 1999.  The Veteran essentially 
reported pain existing since the time of the July 1998 elbow 
fracture, and residual neuropathy was identified by his treating 
VA physician.  See, e.g., VA treatment records,  August 2001 & 
May 1999.  This condition was officially noted to pre-exist the 
Veteran's entry into his final period of active duty service.  
Service treatment records, Report of Medical Examination, June 
1999.  Then, during active duty service on January 30, 2002, the 
Veteran was struck in the elbow by a door being opened and 
experienced pain in the elbow and numbness in the fingers.  Line 
of duty determination, February 2002.  The Veteran then underwent 
surgery in April 2002 for decompression of the ulnar nerve and 
cubital tunnel.  Service treatment records. 

As this Veteran has suffered from multiple upper left extremity 
injuries, at least one of which is known to have occurred in the 
line of duty during active duty status, while at least one other 
preceding injury is known to have occurred while the Veteran was 
employed as a civilian Federal employee, this case presents some 
challenge in determining the extent to which his presently 
diagnosed left ulnar neuropathy was incurred or aggravated during 
the Veteran's active military service.  Thus, the Board's 
objective is to be extremely specific and intentional in the 
request for additional development that is necessary to decide 
this claim.  

To this end, the Veteran's service status at the time of the fall 
and initial shoulder fracture in May 1989 must be determined, as 
this appears to be the first documented left upper extremity 
injury.  The medical notations identify the Veteran as being 
active duty at the time, but this is not yet borne out by the 
official documentation of service dates currently associated with 
the claims file.  The appropriate federal entity should be 
contacted to request confirmation of all periods of military 
service, specifically to include all active duty, active duty for 
training, and inactive duty for training periods.  

The Board also finds that the July 2009 VA examination report and 
the November 2009 clarification addendum did not produce an 
adequate medical opinion that substantially complied with the 
requests included in the Board's previous remand instructions.  
As a remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders, the Veteran 
must be afforded the opportunity for the specific determinations 
requested.  See Stegall v. West, 11 Vet. App. 268 (1998).  An 
additional opinion, by a physician other than that conducting the 
July 2009 examination, is required.  

There are also outstanding relevant medical records identified by 
the Veteran.  The Veteran has requested assistance in obtaining 
private medical records from Glens Falls Hospitals and Dr. D. 
Kirkpatrick since 1998.  At this time, a July 2003 office visit 
notation from Dr. Kirkpatrick is of record, but the request from 
the Veteran in November 2005 indicates that records should be 
sought from 1998 to the present, thus indicating that there were 
more treatment occasions than the single July 2003 visit 
currently documented within the claims file.  Also, VA treatment 
records reflect that the Veteran was actively being treated by 
Dr. Kirkpatrick in 1999, records of which are not associated with 
the claims file.  Records from Glens Falls Hospital, including 
documentation of a left elbow fracture repair conducted in or 
around July 1998 also appear not to have been sought or obtained 
to date.  As VA is on notice that these private medical records 
exist and are potentially relevant to the Veteran's claims, all 
reasonable effort to obtain the outstanding private hospital and 
physician's treatment records must be undertaken.  38 C.F.R. 
§ 3.159.  

Similarly, it is unclear as to whether all available service 
treatment records have been obtained and associated with the 
claims file.  Upon VA examination in July 2004, the examiner 
noted three surgical procedures underwent by this Veteran that 
are relevant to the claimed disability.  The examiner noted 
surgical reduction of a left elbow fracture pertinent to a July 
1998 injury preceding the Veteran's final period of active duty 
service.  The examiner then noted surgery "for cleaning out of 
Guyon's canal" in 2002, which appears to be the April 4, 2002 
operation documented within the claims file.  Finally, the 
examiner states that "Shortly thereafter, he had a second 
outpatient surgery on Guyon's canal and has continued to have 
problems with the left ulnar nerve since that time."  This 
statement is not specific as to date of the "second" surgery, 
but the Board notes that the Veteran remained on active duty 
through December 2002.  Other VA records appear to indicate that 
two surgical procedures occurred during the Veteran's active 
military service.  Thus, it appears likely that an additional 
surgical procedure was performed in treatment of the Veteran's 
neurological complaints during his final period of active 
military service.  Such is not documented within the records 
currently associated with the claims file; thus, an additional 
attempt to locate any and all service treatment records should be 
completed.  

The Veteran's July 1998 elbow fracture, from which the Veteran is 
shown to have begun experiencing neurological impairments, 
occurred while on the job as an employee of the U.S. Postal 
Service.  See VA treatment record, May 1999 (describing fall as 
occurring while working in the post office).  As such, it appears 
likely that the Veteran may have filed a Workers' Compensation 
claim for this injury.  Records of such would be relevant to his 
present claim for VA benefits.  VA is required to make as many 
requests as necessary to obtain relevant records when such are 
held by a Federal department or agency, ending efforts to obtain 
such records only when it is determined that they do not exist or 
further efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2010).  The Veteran's Federal Workers' 
Compensation records must be sought.  

The most recent VA treatment records that have been associated 
with the claims file are dated in August 2001.  All relevant VA 
treatment records created since that time should be obtained and 
associated with the claims file.  

Finally, adequate notice under 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2010), 38 C.F.R. § 3.159 (2010), and relevant case law has 
not been provided as it pertains to this claim of service 
connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Corrective notice is required.   

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information 
and evidence necessary to substantiate his 
claim of service connection, including 
entitlement by aggravation of a preservice 
disability, and to include an explanation 
of the process by which a disability 
granted service connection will be 
evaluated and how the effective date of 
such a grant would be assigned.  

2.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from August 2001 forward.  
A negative response is requested if 
records cannot be located.  

3.  Contact the Veteran to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of the Veteran's 
claimed left ulnar nerve disorder, 
specifically to include Dr. Kirkpatrick 
and Glens Falls Hospital as identified by 
the November 2005 VA Forms 21-4142 within 
the claims file.  Contact any duly 
identified and authorized physician or 
records repository to obtain all relevant 
medical records.  

4.  Contact the U.S. Department of Labor's 
Federal Employees' Compensation Program 
for the purpose of obtaining a copy of all 
relevant documentation in their possession 
with regard to the Veteran's July 1998 
elbow injury occurring while a federal 
employee of the U.S. Postal Service in 
Glen Falls, New York.  

5.  Contact the appropriate federal entity 
to request service personnel records for 
this Veteran for both his active duty and 
Reserve periods of service.  The specific 
dates of such service, to include all 
periods of active duty, active duty for 
training, and inactive duty for training, 
must be verified.  

6.  Based on the information obtained 
above, determine and notate for the record 
the Veteran's military duty status during 
the first week of May 1989, the 
approximate date reported for the 
occurrence of an initial  left humerus 
fracture.

7.  Contact the National Personnel Records 
Center (NPRC) or any other appropriate 
Federal entity to obtain all available 
service treatment or hospital records for 
this Veteran, specifically to include any 
documentation of a left elbow surgical 
procedure conducted between April 5, 2002 
and December1, 2002.  The Veteran should 
be contacted for clarification or 
additional information as necessary. 

8.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, 
must be documented in the claims 
folder.

9.  AFTER completion of the foregoing, 
request a medical opinion from a 
neurologist, other than the physician 
completing the July and November 2009 
reports, to determine the nature and 
likely etiology of the Veteran's diagnosed 
left ulnar neuropathy.  The Veteran's 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  An additional personal 
examination of the Veteran is not 
required, unless the opining physician 
determines such to be necessary; in which 
case, all necessary studies and tests must 
then be conducted. 

In the interest of clarity, the opining 
neurologist should note that the prior 
July 2009 examination and November 2009 
addendum reports conflate the right and 
left upper extremities.  The disability in 
question for the requested opinions 
relates only to the LEFT elbow and arm.  

The opining physician is specifically 
requested to review all relevant medical 
and lay evidence associated with the 
claims file.  Also, please review the full 
text of the Board's most recent remand for 
further clarifying information.  An 
adequate supporting rationale must be 
provided for each opinion reached. 
 Specific legal determinations require 
that you respond to EACH of the following 
as unambiguously as possible:

(a)  Identify to the best of your ability 
the approximate date of clinical onset for 
the Veteran's presently diagnosed left 
ulnar neuropathy;

(b)  Opine whether it is "at least as 
likely as not" (probability of 50 percent 
or greater) that the Veteran's left ulnar 
neuropathy was a result of the May 1989 
fracture of the left humerus neck (called 
a "shoulder" fracture), the July 1998 
left "elbow" fracture, the January 2002 
injury by a door, the April 2002 ulnar 
nerve and cubital tunnel surgical 
procedure, or as a result of any other 
subsequent surgeries identified by the 
development requested above; 

(c)   IF you determine that left ulnar 
neuropathy likely preexisted the Veteran's 
period of active duty service beginning in 
January 2002, please opine whether left 
ulnar neuropathy is shown to have 
permanently increased in severity between 
January and December 2002 beyond the 
natural progression of the condition; 

(d)  IF you opine that the Veteran's left 
ulnar neuropathy is, at least in part, a 
result of the Veteran's April 2002 or 
other in-service surgical procedure, 
please opine as to whether this 
constitutes a "usual effect" of this type 
of surgical treatment, i.e. although 
undesirable, is left ulnar neuropathy an 
unexpected or unusual outcome of surgical 
decompression of the ulnar nerve and 
cubital tunnel as performed in April 2002, 
or any subsequent in-service surgical 
procedure, documentation of which may be 
obtained in response to other development 
requested in this remand;

(e)  If you are unable to reach an opinion 
with respect to any requested matter 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are 
unable to reach an opinion because there 
are insufficient facts or data within the 
claims file to facilitate a more 
conclusive opinion, please identify the 
relevant testing, specialist's opinion, or 
other information required in order to 
resolve the need for speculation. 

10.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should 
be undertaken prior to further claims 
adjudication.  

11.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of any medical examination requested in response to 
this remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  Therefore, the Veteran is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by attending  a VA examination, if 
scheduled, may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


